UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of January 31, 2014 Market Value Shares ($000) Common Stocks (99.8%) 1 Australia (19.2%) Commonwealth Bank of Australia 1,617,011 105,055 BHP Billiton Ltd. 3,225,644 103,166 Westpac Banking Corp. 3,095,336 83,634 Australia & New Zealand Banking Group Ltd. 2,729,011 71,662 National Australia Bank Ltd. 2,308,179 67,173 Wesfarmers Ltd. 1,143,818 42,046 Woolworths Ltd. 1,232,493 36,632 CSL Ltd. 515,355 31,691 Rio Tinto Ltd. 438,400 25,098 Woodside Petroleum Ltd. 621,171 20,253 Telstra Corp. Ltd. 4,406,485 19,769 Westfield Group 2,082,593 18,528 Macquarie Group Ltd. 323,065 15,295 Suncorp Group Ltd. 1,295,810 13,814 Origin Energy Ltd. 1,092,805 13,304 Brambles Ltd. 1,564,944 12,281 QBE Insurance Group Ltd. 1,205,421 12,075 Amcor Ltd. 1,217,725 11,415 Santos Ltd. 961,760 11,229 Insurance Australia Group Ltd. 2,330,732 11,155 AMP Ltd. 2,954,955 10,986 Aurizon Holdings Ltd. 2,070,648 8,916 Transurban Group 1,468,256 8,864 Westfield Retail Trust 3,073,821 8,104 Oil Search Ltd. 1,145,631 8,052 Fortescue Metals Group Ltd. 1,622,213 7,556 Orica Ltd. 367,424 7,534 AGL Energy Ltd. 553,480 7,341 Stockland 2,319,812 7,306 Goodman Group 1,722,351 6,989 Newcrest Mining Ltd. 720,310 6,084 ASX Ltd. 191,494 5,949 Coca-Cola Amatil Ltd. 540,550 5,530 Sonic Healthcare Ltd. 382,598 5,529 Crown Resorts Ltd. 379,171 5,510 Mirvac Group 3,692,772 5,369 Lend Lease Group 542,163 4,997 Ramsay Health Care Ltd. 130,332 4,986 James Hardie Industries plc 441,356 4,984 GPT Group 1,583,620 4,976 Asciano Ltd. 983,714 4,839 Computershare Ltd. 494,269 4,815 APA Group 814,841 4,267 Dexus Property Group 4,857,889 4,230 Bendigo and Adelaide Bank Ltd. 404,129 4,086 Incitec Pivot Ltd. 1,633,983 4,072 Tatts Group Ltd. 1,394,906 3,650 Sydney Airport 1,040,420 3,588 CFS Retail Property Trust Group 1,982,212 3,366 Toll Holdings Ltd. 688,120 3,352 Boral Ltd. 782,703 3,254 Iluka Resources Ltd. 424,865 3,250 WorleyParsons Ltd. 219,805 3,154 Bank of Queensland Ltd. 315,234 3,145 Cochlear Ltd. 58,125 2,909 Federation Centres Ltd. 1,439,443 2,851 Challenger Ltd. 534,716 2,791 * Alumina Ltd. 2,482,397 2,740 ^ ALS Ltd. 373,818 2,589 * BlueScope Steel Ltd. 545,803 2,580 Ansell Ltd. 148,622 2,483 ^ Metcash Ltd. 898,670 2,372 Flight Centre Travel Group Ltd. 57,330 2,371 Caltex Australia Ltd. 138,222 2,337 Tabcorp Holdings Ltd. 747,309 2,246 ^ Commonwealth Property Office Fund 2,031,364 2,187 ^ Leighton Holdings Ltd. 150,364 2,165 Treasury Wine Estates Ltd. 658,133 2,089 SP AusNet 1,671,829 1,819 Downer EDI Ltd. 419,574 1,811 Aristocrat Leisure Ltd. 452,157 1,793 Perpetual Ltd. 43,523 1,782 Arrium Ltd. 1,312,593 1,774 Echo Entertainment Group Ltd. 838,767 1,726 IOOF Holdings Ltd. 224,693 1,722 DuluxGroup Ltd. 358,845 1,680 Adelaide Brighton Ltd. 465,050 1,531 ^ Harvey Norman Holdings Ltd. 519,046 1,356 * Orora Ltd. 1,204,450 1,349 Platinum Asset Management Ltd. 224,311 1,326 CSR Ltd. 506,242 1,294 * Recall Holdings Ltd. 312,062 1,226 Seven West Media Ltd. 635,035 1,209 Australand Property Group 353,370 1,197 Fairfax Media Ltd. 1,900,894 1,112 * Qantas Airways Ltd. 1,103,846 1,052 Goodman Fielder Ltd. 1,765,064 1,050 OZ Minerals Ltd. 313,035 964 *,^ Whitehaven Coal Ltd. 601,427 945 Envestra Ltd. 944,884 943 Macquarie Atlas Roads Group 379,006 930 * Sims Metal Management Ltd. 95,135 860 Shopping Centres Australasia Property Group 628,156 815 ^ Atlas Iron Ltd. 884,109 782 GWA Group Ltd. 297,943 775 New Hope Corp. Ltd. 237,619 728 * Sims Metal Management Ltd. ADR 79,352 716 Nufarm Ltd. 171,496 579 * Ten Network Holdings Ltd. 1,694,786 527 *,^ Lynas Corp. Ltd. 1,836,919 452 Newcrest Mining Ltd. ADR 51,388 430 *,^ Paladin Energy Ltd. 918,214 404 * Aquila Resources Ltd. 152,555 323 * Energy Resources of Australia Ltd. 158,818 175 Hong Kong (8.9%) AIA Group Ltd. 12,109,645 55,847 Hutchison Whampoa Ltd. 2,402,531 29,523 * Galaxy Entertainment Group Ltd. 2,102,950 20,433 Cheung Kong Holdings Ltd. 1,334,636 19,773 Sun Hung Kai Properties Ltd. 1,554,118 19,003 Sands China Ltd. 2,430,747 18,770 Hong Kong Exchanges and Clearing Ltd. 1,156,397 17,999 Jardine Matheson Holdings Ltd. 236,800 12,699 Hang Seng Bank Ltd. 774,241 12,126 CLP Holdings Ltd. 1,552,041 11,809 Hong Kong & China Gas Co. Ltd. 5,694,146 11,646 BOC Hong Kong Holdings Ltd. 3,629,046 10,964 Wharf Holdings Ltd. 1,530,297 10,456 Link REIT 2,312,243 10,388 Power Assets Holdings Ltd. 1,339,316 10,110 Want Want China Holdings Ltd. 6,674,000 8,938 Li & Fung Ltd. 5,823,259 8,018 Swire Pacific Ltd. Class A 687,625 7,354 Jardine Strategic Holdings Ltd. 224,000 7,284 Hongkong Land Holdings Ltd. 1,173,000 7,070 China Mengniu Dairy Co. Ltd. 1,376,000 6,276 Hang Lung Properties Ltd. 2,261,317 6,209 SJM Holdings Ltd. 1,845,359 5,774 Henderson Land Development Co. Ltd. 1,036,328 5,523 Bank of East Asia Ltd. 1,350,676 5,125 Tingyi Cayman Islands Holding Corp. 1,908,000 4,961 MTR Corp. Ltd. 1,405,417 4,939 New World Development Co. Ltd. 3,796,568 4,736 Wynn Macau Ltd. 1,052,440 4,502 Sino Land Co. Ltd. 3,008,300 4,003 Prada SPA 505,500 3,764 Hang Lung Group Ltd. 812,000 3,743 Samsonite International SA 1,288,473 3,512 * Esprit Holdings Ltd. 1,851,900 3,494 Wheelock & Co. Ltd. 820,486 3,343 Techtronic Industries Co. 1,251,000 3,200 MGM China Holdings Ltd. 782,000 3,097 Swire Properties Ltd. 1,176,415 3,036 ^ AAC Technologies Holdings Inc. 696,500 3,008 Cheung Kong Infrastructure Holdings Ltd. 508,215 2,990 Sun Art Retail Group Ltd. 2,223,500 2,901 Melco International Development Ltd. 793,000 2,889 Yue Yuen Industrial Holdings Ltd. 838,519 2,608 Hysan Development Co. Ltd. 635,603 2,515 Shangri-La Asia Ltd. 1,452,096 2,438 Wing Hang Bank Ltd. 168,385 2,399 First Pacific Co. Ltd. 2,372,823 2,363 ASM Pacific Technology Ltd. 244,628 2,284 Cathay Pacific Airways Ltd. 1,039,548 2,176 * Semiconductor Manufacturing International Corp. 20,951,000 2,135 Kerry Properties Ltd. 650,858 2,098 NWS Holdings Ltd. 1,362,411 1,968 Hopewell Holdings Ltd. 546,624 1,898 VTech Holdings Ltd. 156,100 1,881 Television Broadcasts Ltd. 282,700 1,764 PCCW Ltd. 3,840,143 1,749 Chow Tai Fook Jewellery Group Ltd. 1,075,600 1,579 Xinyi Glass Holdings Ltd. 1,846,000 1,503 New World China Land Ltd. 2,552,000 1,352 Johnson Electric Holdings Ltd. 1,401,000 1,257 * FIH Mobile Ltd. 2,185,000 1,084 Shui On Land Ltd. 3,404,166 1,074 Shun Tak Holdings Ltd. 1,838,000 1,059 Cafe de Coral Holdings Ltd. 328,000 1,006 Shougang Fushan Resources Group Ltd. 3,610,000 988 Champion REIT 2,313,000 982 Huabao International Holdings Ltd. 1,880,000 959 Uni-President China Holdings Ltd. 1,047,000 944 * Kerry Logistics Network Ltd. 544,679 920 L'Occitane International SA 442,750 876 Lifestyle International Holdings Ltd. 471,000 843 *,^ Macau Legend Development Ltd. 868,000 834 Orient Overseas International Ltd. 200,324 831 * Brightoil Petroleum Holdings Ltd. 2,914,000 788 Great Eagle Holdings Ltd. 242,000 788 Dah Sing Financial Holdings Ltd. 130,400 625 Texwinca Holdings Ltd. 608,000 581 *,^ United Co. RUSAL plc 1,634,000 577 China Travel International Inv HK 2,562,000 487 Dah Sing Banking Group Ltd. 330,400 479 *,^ China Rongsheng Heavy Industries Group Holdings Ltd. 2,658,500 466 Hutchison Telecommunications Hong Kong Holdings Ltd. 1,224,000 447 Parkson Retail Group Ltd. 1,372,000 418 Hopewell Highway Infrastructure Ltd. 856,500 399 * Xinyi Solar Holdings Ltd. 1,846,000 388 Kowloon Development Co. Ltd. 320,000 370 Hutchison Harbour Ring Ltd. 2,492,000 201 * Mongolian Mining Corp. 583,500 63 Japan (56.3%) Toyota Motor Corp. 2,662,271 151,749 Mitsubishi UFJ Financial Group Inc. 14,218,524 85,387 SoftBank Corp. 946,370 68,656 Honda Motor Co. Ltd. 1,802,027 67,708 Sumitomo Mitsui Financial Group Inc. 1,349,934 62,450 Mizuho Financial Group Inc. 24,038,441 50,669 Takeda Pharmaceutical Co. Ltd. 777,991 36,272 Japan Tobacco Inc. 1,168,859 36,102 Hitachi Ltd. 4,658,258 35,419 Canon Inc. 1,137,417 33,291 FANUC Corp. 197,176 31,797 Mitsubishi Estate Co. Ltd. 1,276,982 31,202 Seven & I Holdings Co. Ltd. 785,054 31,111 KDDI Corp. 549,700 30,224 Astellas Pharma Inc. 466,274 28,675 East Japan Railway Co. 382,085 28,512 Mitsui Fudosan Co. Ltd. 850,580 26,795 Mitsubishi Corp. 1,446,434 26,677 Nippon Steel & Sumitomo Metal Corp. 8,504,309 25,736 Denso Corp. 480,286 24,824 Nomura Holdings Inc. 3,530,394 24,624 Panasonic Corp. 2,138,790 24,359 Bridgestone Corp. 670,550 24,139 Mitsui & Co. Ltd. 1,739,600 23,255 Shin-Etsu Chemical Co. Ltd. 414,455 23,040 NTT DOCOMO Inc. 1,414,400 22,738 Mitsubishi Electric Corp. 1,991,954 22,458 Nissan Motor Co. Ltd. 2,550,646 21,755 Nippon Telegraph & Telephone Corp. 401,444 21,639 Sumitomo Realty & Development Co. Ltd. 482,492 21,202 Mitsubishi Heavy Industries Ltd. 3,223,743 20,876 Komatsu Ltd. 957,609 19,796 Central Japan Railway Co. 182,100 19,788 Tokio Marine Holdings Inc. 679,590 19,730 Fast Retailing Co. Ltd. 53,620 19,531 Kubota Corp. 1,262,895 19,399 Keyence Corp. 46,277 19,068 ITOCHU Corp. 1,559,997 18,963 ORIX Corp. 1,228,360 18,682 Murata Manufacturing Co. Ltd. 201,219 18,634 Sumitomo Mitsui Trust Holdings Inc. 3,849,819 18,621 Fuji Heavy Industries Ltd. 631,212 17,261 Toshiba Corp. 4,143,424 17,211 Kao Corp. 529,777 16,783 Daiwa Securities Group Inc. 1,757,984 16,378 Sony Corp. 1,002,844 15,826 SMC Corp. 62,600 15,585 Daikin Industries Ltd. 268,012 15,345 Kyocera Corp. 325,450 14,552 Dai-ichi Life Insurance Co. Ltd. 965,800 14,485 Sumitomo Corp. 1,136,138 14,105 FUJIFILM Holdings Corp. 462,672 13,436 * Mazda Motor Corp. 2,682,959 12,902 Tokyo Gas Co. Ltd. 2,544,959 12,742 MS&AD Insurance Group Holdings 548,101 12,716 Nintendo Co. Ltd. 106,598 12,657 Nidec Corp. 112,714 12,579 Daiwa House Industry Co. Ltd. 651,805 12,273 Hoya Corp. 439,702 12,150 Sumitomo Electric Industries Ltd. 773,521 12,126 Kirin Holdings Co. Ltd. 892,616 12,105 Otsuka Holdings Co. Ltd. 388,179 11,831 Asahi Group Holdings Ltd. 435,121 11,794 Secom Co. Ltd. 209,603 11,790 JX Holdings Inc. 2,442,323 11,732 Marubeni Corp. 1,681,356 11,713 Daiichi Sankyo Co. Ltd. 701,791 11,616 Inpex Corp. 928,900 10,929 Suzuki Motor Corp. 421,168 10,910 Eisai Co. Ltd. 278,368 10,651 Resona Holdings Inc. 1,951,643 10,281 Toray Industries Inc. 1,565,857 10,252 Asahi Kasei Corp. 1,348,836 10,250 NKSJ Holdings Inc. 389,526 10,171 * Fujitsu Ltd. 1,801,981 10,078 JFE Holdings Inc. 466,807 9,673 Ajinomoto Co. Inc. 650,706 9,131 Dentsu Inc. 226,902 8,928 Tokyo Electron Ltd. 172,913 8,835 * Olympus Corp. 300,436 8,827 Terumo Corp. 183,850 8,552 Yamato Holdings Co. Ltd. 405,661 8,509 Chubu Electric Power Co. Inc. 716,172 8,505 * Kansai Electric Power Co. Inc. 783,214 8,497 JGC Corp. 222,221 8,381 Omron Corp. 210,110 8,301 Ono Pharmaceutical Co. Ltd. 93,933 8,208 Oriental Land Co. Ltd. 53,518 8,146 T&D Holdings Inc. 667,061 8,119 Osaka Gas Co. Ltd. 2,000,548 8,067 Sekisui House Ltd. 574,735 7,963 Tokyu Corp. 1,278,409 7,930 West Japan Railway Co. 192,137 7,852 Toyota Industries Corp. 171,020 7,789 NEC Corp. 2,637,284 7,623 Isuzu Motors Ltd. 1,286,996 7,619 Yahoo Japan Corp. 1,347,800 7,588 Aeon Co. Ltd. 602,595 7,489 Nitto Denko Corp. 166,366 7,478 Ricoh Co. Ltd. 708,082 7,428 LIXIL Group Corp. 287,532 7,387 Daito Trust Construction Co. Ltd. 77,458 7,311 Aisin Seiki Co. Ltd. 199,529 7,302 Shimano Inc. 79,698 7,078 Sumitomo Metal Mining Co. Ltd. 540,149 7,017 Kawasaki Heavy Industries Ltd. 1,559,357 6,778 * Tokyo Electric Power Co. Inc. 1,471,484 6,684 Shionogi & Co. Ltd. 322,673 6,559 Makita Corp. 127,127 6,536 IHI Corp. 1,439,720 6,531 Unicharm Corp. 119,441 6,493 Hankyu Hanshin Holdings Inc. 1,269,000 6,435 Shizuoka Bank Ltd. 639,859 6,428 Bank of Yokohama Ltd. 1,264,462 6,335 Sumitomo Chemical Co. Ltd. 1,555,276 6,335 Shiseido Co. Ltd. 395,353 6,275 Dai Nippon Printing Co. Ltd. 631,513 6,251 Kintetsu Corp. 1,797,927 6,198 Nikon Corp. 356,030 6,069 Mitsubishi Chemical Holdings Corp. 1,371,879 5,859 *,^ Mitsubishi Motors Corp. 532,821 5,762 TDK Corp. 124,587 5,617 Odakyu Electric Railway Co. Ltd. 631,362 5,536 Konica Minolta Inc. 527,253 5,536 Yakult Honsha Co. Ltd. 110,315 5,388 TOTO Ltd. 338,078 5,349 Toyota Tsusho Corp. 227,948 5,334 Asahi Glass Co. Ltd. 944,115 5,329 * Kyushu Electric Power Co. Inc. 468,444 5,325 NSK Ltd. 469,736 5,299 * Tohoku Electric Power Co. Inc. 481,542 5,189 Chugai Pharmaceutical Co. Ltd. 227,257 5,146 * Sharp Corp. 1,495,829 5,088 Nippon Yusen KK 1,631,083 5,066 Tobu Railway Co. Ltd. 1,082,206 5,029 Sekisui Chemical Co. Ltd. 436,445 5,020 NGK Spark Plug Co. Ltd. 216,081 4,984 Chiba Bank Ltd. 782,129 4,920 Lawson Inc. 66,295 4,808 Sega Sammy Holdings Inc. 202,091 4,796 Rohm Co. Ltd. 96,033 4,785 Taisei Corp. 1,083,863 4,743 NGK Insulators Ltd. 276,541 4,676 Mitsui OSK Lines Ltd. 1,132,811 4,656 Isetan Mitsukoshi Holdings Ltd. 366,980 4,608 Taiheiyo Cement Corp. 1,215,000 4,515 NTT Data Corp. 127,900 4,514 Hirose Electric Co. Ltd. 32,141 4,511 Oji Holdings Corp. 954,521 4,504 Toppan Printing Co. Ltd. 616,872 4,498 MEIJI Holdings Co. Ltd. 71,915 4,497 Namco Bandai Holdings Inc. 197,954 4,449 Electric Power Development Co. Ltd. 148,179 4,387 * Kobe Steel Ltd. 2,611,957 4,324 Nippon Express Co. Ltd. 910,925 4,280 Mitsubishi Materials Corp. 1,265,508 4,234 Keikyu Corp. 536,531 4,184 Chugoku Electric Power Co. Inc. 315,713 4,128 Obayashi Corp. 686,575 4,049 Hino Motors Ltd. 277,209 4,049 * Tokyu Fudosan Holdings Corp. 465,355 4,034 Sysmex Corp. 73,292 4,034 Seiko Epson Corp. 153,100 3,986 Credit Saison Co. Ltd. 162,975 3,981 Kuraray Co. Ltd. 352,313 3,956 Keio Corp. 614,808 3,939 Yokogawa Electric Corp. 252,496 3,898 Tokyo Tatemono Co. Ltd. 409,000 3,795 Yamaha Motor Co. Ltd. 285,647 3,765 Nitori Holdings Co. Ltd. 38,591 3,738 Hulic Co. Ltd. 295,700 3,736 Nippon Paint Co. Ltd. 226,000 3,724 JSR Corp. 204,543 3,636 Fukuoka Financial Group Inc. 864,041 3,598 Hisamitsu Pharmaceutical Co. Inc. 78,940 3,583 Shimizu Corp. 663,504 3,560 Stanley Electric Co. Ltd. 156,441 3,519 Nippon Meat Packers Inc. 202,466 3,454 Kansai Paint Co. Ltd. 255,442 3,448 Nissin Foods Holdings Co. Ltd. 79,447 3,443 Kajima Corp. 925,362 3,422 Yaskawa Electric Corp. 250,655 3,395 Santen Pharmaceutical Co. Ltd. 80,720 3,392 Suruga Bank Ltd. 199,396 3,376 Joyo Bank Ltd. 716,338 3,371 Taisho Pharmaceutical Holdings Co. Ltd. 46,623 3,352 J Front Retailing Co. Ltd. 500,380 3,342 Mitsubishi Tanabe Pharma Corp. 226,536 3,328 JTEKT Corp. 228,266 3,322 Aozora Bank Ltd. 1,160,676 3,310 Trend Micro Inc. 105,958 3,258 Nomura Research Institute Ltd. 99,684 3,257 Aeon Mall Co. Ltd. 110,655 3,251 Daihatsu Motor Co. Ltd. 206,557 3,215 Brother Industries Ltd. 253,059 3,176 Kikkoman Corp. 175,642 3,110 Suntory Beverage & Food Ltd. 95,300 3,109 Don Quijote Holdings Co. Ltd. 51,200 3,106 Shinsei Bank Ltd. 1,526,373 3,105 SBI Holdings Inc. 225,544 3,087 Toyo Seikan Group Holdings Ltd. 173,573 3,075 Toyo Suisan Kaisha Ltd. 97,996 3,075 Amada Co. Ltd. 380,393 3,069 Yamada Denki Co. Ltd. 888,240 3,066 Mitsubishi Gas Chemical Co. Inc. 433,921 3,053 Japan Airlines Co. Ltd. 60,846 3,053 Asics Corp. 173,932 3,000 Bank of Kyoto Ltd. 373,363 2,959 Rinnai Corp. 38,207 2,949 Hamamatsu Photonics KK 70,122 2,946 USS Co. Ltd. 215,060 2,938 Iyo Bank Ltd. 308,498 2,885 FamilyMart Co. Ltd. 63,365 2,876 Sony Financial Holdings Inc. 177,724 2,872 * Iida Group Holdings Co. Ltd. 160,900 2,848 Ebara Corp. 440,000 2,820 Toho Co. Ltd. 135,833 2,798 Dainippon Sumitomo Pharma Co. Ltd. 160,138 2,719 Takashimaya Co. Ltd. 290,494 2,705 Miraca Holdings Inc. 57,185 2,703 Kyowa Hakko Kirin Co. Ltd. 265,386 2,692 Casio Computer Co. Ltd. 246,972 2,674 Alfresa Holdings Corp. 47,058 2,670 Sumitomo Heavy Industries Ltd. 574,153 2,662 Hachijuni Bank Ltd. 478,828 2,649 Mitsubishi UFJ Lease & Finance Co. Ltd. 509,610 2,647 Yokohama Rubber Co. Ltd. 297,000 2,644 Benesse Holdings Inc. 66,847 2,638 Suzuken Co. Ltd. 76,448 2,637 THK Co. Ltd. 121,232 2,625 Yamaha Corp. 178,039 2,616 Chiyoda Corp. 170,123 2,611 Shimadzu Corp. 289,596 2,572 Nabtesco Corp. 114,765 2,564 Minebea Co. Ltd. 342,000 2,556 M3 Inc. 873 2,556 Nagoya Railroad Co. Ltd. 853,000 2,545 Sankyo Co. Ltd. 53,617 2,538 Hitachi Metals Ltd. 162,407 2,530 ^ ANA Holdings Inc. 1,182,143 2,523 Marui Group Co. Ltd. 269,042 2,519 Tosoh Corp. 588,000 2,512 Kurita Water Industries Ltd. 117,978 2,506 Hokuhoku Financial Group Inc. 1,320,000 2,500 MediPal Holdings Corp. 172,284 2,497 Sumitomo Rubber Industries Ltd. 181,290 2,497 Air Water Inc. 169,281 2,487 Keisei Electric Railway Co. Ltd. 279,404 2,482 Daicel Corp. 310,473 2,479 Kakaku.com Inc. 130,600 2,475 Citizen Holdings Co. Ltd. 316,748 2,474 Fuji Electric Co. Ltd. 568,783 2,467 MISUMI Group Inc. 85,700 2,453 Seven Bank Ltd. 640,440 2,438 TonenGeneral Sekiyu KK 276,713 2,425 Gunma Bank Ltd. 459,081 2,418 ^ Dena Co. Ltd. 126,351 2,410 Nomura Real Estate Holdings Inc. 117,278 2,366 Shimamura Co. Ltd. 26,453 2,340 Nisshin Seifun Group Inc. 235,140 2,333 Hokuriku Electric Power Co. 189,634 2,331 ^ AEON Financial Service Co. Ltd. 100,670 2,328 Konami Corp. 98,149 2,327 Toho Gas Co. Ltd. 501,518 2,326 Koito Manufacturing Co. Ltd. 113,455 2,294 Nippon Kayaku Co. Ltd. 173,000 2,288 ^ Sanrio Co. Ltd. 62,050 2,285 Nissan Chemical Industries Ltd. 160,500 2,277 Mitsui Chemicals Inc. 944,190 2,268 Ibiden Co. Ltd. 123,683 2,266 Kamigumi Co. Ltd. 252,148 2,254 * Alps Electric Co. Ltd. 172,700 2,251 * Shikoku Electric Power Co. Inc. 157,044 2,241 DIC Corp. 773,000 2,207 Sawai Pharmaceutical Co. Ltd. 36,700 2,204 Teijin Ltd. 982,175 2,202 * NTN Corp. 510,000 2,201 Hiroshima Bank Ltd. 548,000 2,199 Ube Industries Ltd. 1,074,936 2,198 Idemitsu Kosan Co. Ltd. 98,392 2,195 Yamaguchi Financial Group Inc. 240,864 2,182 Sojitz Corp. 1,270,918 2,173 Ryohin Keikaku Co. Ltd. 23,300 2,148 Dowa Holdings Co. Ltd. 233,000 2,106 Keihan Electric Railway Co. Ltd. 553,000 2,092 Hitachi Construction Machinery Co. Ltd. 108,232 2,079 Taiyo Nippon Sanso Corp. 297,728 2,055 Hakuhodo DY Holdings Inc. 253,750 2,048 Showa Denko KK 1,510,499 2,046 Obic Co. Ltd. 66,200 2,041 Mitsubishi Logistics Corp. 144,831 2,026 Park24 Co. Ltd. 97,600 2,012 ^ Square Enix Holdings Co. Ltd. 70,415 2,000 Chugoku Bank Ltd. 160,109 1,985 Otsuka Corp. 16,742 1,981 GS Yuasa Corp. 379,999 1,976 Kaneka Corp. 317,995 1,967 * Haseko Corp. 261,800 1,953 * Hokkaido Electric Power Co. Inc. 187,293 1,938 ^ Nippon Paper Industries Co. Ltd. 107,948 1,935 Zeon Corp. 196,000 1,907 Nippon Electric Glass Co. Ltd. 422,752 1,904 NOK Corp. 115,356 1,865 Showa Shell Sekiyu KK 195,522 1,848 Advantest Corp. 172,087 1,846 Nishi-Nippon City Bank Ltd. 729,839 1,830 COMSYS Holdings Corp. 122,800 1,779 NHK Spring Co. Ltd. 171,396 1,761 DMG Mori Seiki Co. Ltd. 100,800 1,745 Denki Kagaku Kogyo KK 449,927 1,735 Japan Steel Works Ltd. 351,865 1,735 Maruichi Steel Tube Ltd. 65,214 1,697 Furukawa Electric Co. Ltd. 689,600 1,682 Azbil Corp. 71,200 1,675 Nippon Shokubai Co. Ltd. 159,000 1,668 Daido Steel Co. Ltd. 336,087 1,666 Tsumura & Co. 66,472 1,650 Disco Corp. 23,600 1,648 77 Bank Ltd. 360,000 1,636 Sugi Holdings Co. Ltd. 40,900 1,634 Ushio Inc. 132,884 1,583 Rohto Pharmaceutical Co. Ltd. 98,000 1,566 Kewpie Corp. 109,800 1,565 Hoshizaki Electric Co. Ltd. 43,700 1,560 Hikari Tsushin Inc. 18,700 1,559 Toyobo Co. Ltd. 871,000 1,558 Sotetsu Holdings Inc. 432,000 1,553 Jafco Co. Ltd. 28,800 1,549 Yamazaki Baking Co. Ltd. 142,435 1,536 Takara Holdings Inc. 190,000 1,533 Fujikura Ltd. 332,000 1,530 Toyoda Gosei Co. Ltd. 72,503 1,523 Mabuchi Motor Co. Ltd. 26,501 1,516 Hitachi Chemical Co. Ltd. 105,366 1,506 Kobayashi Pharmaceutical Co. Ltd. 27,400 1,487 OKUMA Corp. 155,000 1,475 Hitachi High-Technologies Corp. 63,280 1,451 Mitsui Engineering & Shipbuilding Co. Ltd. 739,000 1,448 Sumitomo Osaka Cement Co. Ltd. 385,000 1,443 Seino Holdings Co. Ltd. 152,000 1,442 Mitsui Mining & Smelting Co. Ltd. 538,000 1,428 Taiyo Yuden Co. Ltd. 117,700 1,423 Glory Ltd. 57,700 1,416 Nishi-Nippon Railroad Co. Ltd. 372,000 1,413 Kawasaki Kisen Kaisha Ltd. 606,000 1,413 Sundrug Co. Ltd. 33,500 1,405 Sapporo Holdings Ltd. 370,000 1,403 Sumitomo Forestry Co. Ltd. 129,300 1,391 Aoyama Trading Co. Ltd. 53,800 1,389 Nagase & Co. Ltd. 119,100 1,387 Oracle Corp. Japan 34,268 1,360 Yamato Kogyo Co. Ltd. 45,917 1,354 Lion Corp. 254,000 1,334 Ezaki Glico Co. Ltd. 100,000 1,333 Century Tokyo Leasing Corp. 45,900 1,321 Nisshinbo Holdings Inc. 152,000 1,321 Nichirei Corp. 289,000 1,312 Wacoal Holdings Corp. 126,000 1,302 Ito En Ltd. 59,800 1,287 UNY Group Holdings Co. Ltd. 212,900 1,279 Kinden Corp. 129,431 1,271 Calbee Inc. 55,200 1,263 Rengo Co. Ltd. 238,000 1,257 Autobacs Seven Co. Ltd. 78,000 1,257 ^ Kagome Co. Ltd. 75,500 1,251 Sohgo Security Services Co. Ltd. 66,400 1,246 Coca-Cola West Co. Ltd. 63,024 1,233 Shiga Bank Ltd. 252,000 1,229 SCSK Corp. 44,500 1,228 Daishi Bank Ltd. 344,000 1,218 Matsui Securities Co. Ltd. 107,500 1,218 Juroku Bank Ltd. 349,000 1,214 Matsumotokiyoshi Holdings Co. Ltd. 34,000 1,210 Kaken Pharmaceutical Co. Ltd. 75,000 1,205 * Nippon Sheet Glass Co. Ltd. 906,000 1,177 *,^ Acom Co. Ltd. 396,700 1,171 K's Holdings Corp. 43,600 1,166 KYORIN Holdings Inc. 51,600 1,155 Hitachi Capital Corp. 46,300 1,155 Shimachu Co. Ltd. 51,200 1,132 * Cosmo Oil Co. Ltd. 603,046 1,123 Japan Petroleum Exploration Co. 30,179 1,118 Izumi Co. Ltd. 36,600 1,108 San-In Godo Bank Ltd. 159,000 1,104 House Foods Group Inc. 72,800 1,092 Keiyo Bank Ltd. 253,000 1,090 SKY Perfect JSAT Holdings Inc. 208,000 1,076 Itochu Techno-Solutions Corp. 25,966 1,068 Musashino Bank Ltd. 33,000 1,061 * Aiful Corp. 280,100 1,049 H2O Retailing Corp. 125,000 1,031 NTT Urban Development Corp. 106,200 1,028 Senshu Ikeda Holdings Inc. 229,200 1,023 Exedy Corp. 32,600 1,023 Hokkoku Bank Ltd. 304,000 1,019 North Pacific Bank Ltd. 260,300 1,010 * Dainippon Screen Manufacturing Co. Ltd. 213,000 1,005 ^ Nipro Corp. 115,200 1,004 Hyakugo Bank Ltd. 249,000 1,004 Capcom Co. Ltd. 51,300 1,003 Higo Bank Ltd. 192,000 998 ABC-Mart Inc. 22,787 992 Takata Corp. 33,300 983 *,^ Orient Corp. 434,500 968 Lintec Corp. 52,900 961 Onward Holdings Co. Ltd. 133,000 960 ^ Fukuyama Transporting Co. Ltd. 175,000 946 ^ Gree Inc. 96,379 944 Nanto Bank Ltd. 266,000 939 Kagoshima Bank Ltd. 158,000 937 Tokai Rika Co. Ltd. 51,100 937 Ogaki Kyoritsu Bank Ltd. 335,000 929 Kose Corp. 29,600 927 Mochida Pharmaceutical Co. Ltd. 15,700 910 Nexon Co. Ltd. 104,100 908 Nippon Television Holdings Inc. 53,100 907 Hyakujushi Bank Ltd. 274,000 896 Fuji Media Holdings Inc. 47,600 889 Anritsu Corp. 79,300 874 KYB Co. Ltd. 177,000 870 Awa Bank Ltd. 176,000 851 Maeda Road Construction Co. Ltd. 51,000 833 Sumco Corp. 106,601 812 Toshiba TEC Corp. 122,000 807 Kissei Pharmaceutical Co. Ltd. 34,200 805 Nisshin Steel Holdings Co. Ltd. 75,200 800 Toda Corp. 237,000 782 Nippo Corp. 50,000 780 FP Corp. 12,500 780 Cosmos Pharmaceutical Corp. 6,100 764 Calsonic Kansei Corp. 152,000 758 Toyota Boshoku Corp. 65,709 748 Komeri Co. Ltd. 31,300 744 Shochiku Co. Ltd. 82,000 728 Tsuruha Holdings Inc. 7,700 722 Heiwa Corp. 39,000 693 Asatsu-DK Inc. 29,300 679 Hitachi Transport System Ltd. 42,600 670 Canon Marketing Japan Inc. 51,700 660 Sumitomo Bakelite Co. Ltd. 175,000 654 Tokai Carbon Co. Ltd. 202,000 640 Pola Orbis Holdings Inc. 19,000 634 Kokuyo Co. Ltd. 90,100 629 Nissan Shatai Co. Ltd. 46,000 580 Kandenko Co. Ltd. 102,000 523 PanaHome Corp. 73,000 507 Pacific Metals Co. Ltd. 144,000 503 Shinko Electric Industries Co. Ltd. 64,800 500 Sumitomo Real Estate Sales Co. Ltd. 15,300 473 Tokyo Broadcasting System Holdings Inc. 37,200 444 TV Asahi Corp. 20,800 428 Adastria Holdings Co. Ltd. 15,720 415 NS Solutions Corp. 14,700 375 Toppan Forms Co. Ltd. 43,300 374 Hitachi Koki Co. Ltd. 51,800 366 Tokai Rubber Industries Ltd. 33,700 347 Mitsubishi Shokuhin Co. Ltd. 13,500 322 ^ OSAKA Titanium Technologies Co. Ltd. 19,400 309 Kansai Urban Banking Corp. 239,000 288 New Zealand (0.4%) Fletcher Building Ltd. 686,430 5,031 Telecom Corp. of New Zealand Ltd. 1,830,994 3,479 Auckland International Airport Ltd. 986,841 2,913 SKYCITY Entertainment Group Ltd. 562,347 1,762 Sky Network Television Ltd. 377,177 1,760 Fisher & Paykel Healthcare Corp. Ltd. 526,150 1,720 Contact Energy Ltd. 357,437 1,490 Kiwi Income Property Trust 1,002,077 896 Air New Zealand Ltd. 503,055 693 Vector Ltd. 244,450 500 Chorus Ltd. 389,454 441 Warehouse Group Ltd. 103,647 302 Singapore (3.7%) DBS Group Holdings Ltd. 1,744,779 22,529 Singapore Telecommunications Ltd. 7,357,109 20,356 Oversea-Chinese Banking Corp. Ltd. 2,725,594 19,785 United Overseas Bank Ltd. 1,185,267 18,584 Keppel Corp. Ltd. 1,437,358 11,719 Genting Singapore plc 6,130,597 6,633 Global Logistic Properties Ltd. 3,019,773 6,590 CapitaLand Ltd. 2,556,558 5,496 Wilmar International Ltd. 2,124,303 5,195 ^ Singapore Press Holdings Ltd. 1,608,417 5,029 Singapore Technologies Engineering Ltd. 1,562,055 4,640 Singapore Exchange Ltd. 829,260 4,453 City Developments Ltd. 598,713 4,107 CapitaMall Trust 2,641,112 3,873 Singapore Airlines Ltd. 511,226 3,846 Sembcorp Industries Ltd. 897,820 3,694 Hutchison Port Holdings Trust 5,146,639 3,419 Ascendas REIT 1,982,894 3,298 ComfortDelGro Corp. Ltd. 2,042,980 3,082 Noble Group Ltd. 3,871,304 2,884 Sembcorp Marine Ltd. 839,666 2,672 Golden Agri-Resources Ltd. 6,548,163 2,669 Jardine Cycle & Carriage Ltd. 97,621 2,660 Suntec REIT 2,008,000 2,530 CapitaCommercial Trust 1,951,000 2,161 UOL Group Ltd. 460,717 2,110 StarHub Ltd. 590,567 1,967 Yangzijiang Shipbuilding Holdings Ltd. 2,136,210 1,926 CapitaMalls Asia Ltd. 1,374,335 1,896 Keppel Land Ltd. 715,575 1,773 ^ Olam International Ltd. 1,426,181 1,655 Singapore Post Ltd. 1,391,000 1,455 Venture Corp. Ltd. 245,000 1,419 SIA Engineering Co. Ltd. 223,000 860 M1 Ltd. 285,000 749 *,^ Neptune Orient Lines Ltd. 885,000 698 ^ SMRT Corp. Ltd. 668,000 599 Yanlord Land Group Ltd. 648,000 569 ^ Cosco Corp. Singapore Ltd. 961,001 527 Wing Tai Holdings Ltd. 381,000 517 ^ Indofood Agri Resources Ltd. 402,000 243 South Korea (11.3%) Samsung Electronics Co. Ltd. 109,330 129,374 Hyundai Motor Co. 156,266 34,167 POSCO 75,532 21,025 Shinhan Financial Group Co. Ltd. 464,050 19,644 Hyundai Mobis 68,322 19,524 * SK Hynix Inc. 530,750 18,591 NAVER Corp. 27,718 17,541 KB Financial Group Inc. 394,000 13,556 Kia Motors Corp. 263,650 13,200 Hana Financial Group Inc. 297,760 11,297 LG Chem Ltd. 44,616 10,754 Samsung Life Insurance Co. Ltd. 101,818 9,753 Hyundai Heavy Industries Co. Ltd. 44,967 9,343 Samsung Fire & Marine Insurance Co. Ltd. 39,550 9,124 KT&G Corp. 123,243 8,702 * Korea Electric Power Corp. 260,600 8,512 SK Telecom Co. Ltd. 40,515 8,180 SK Innovation Co. Ltd. 62,126 7,335 Samsung C&T Corp. 126,891 6,912 LG Electronics Inc. 109,967 6,714 Samsung Heavy Industries Co. Ltd. 181,440 5,668 * LG Display Co. Ltd. 229,430 5,390 E-Mart Co. Ltd. 21,271 5,125 LG Corp. 91,596 4,905 Hyundai Steel Co. 67,459 4,777 Samsung SDI Co. Ltd. 34,784 4,612 SK Holdings Co. Ltd. 26,417 4,417 LG Household & Health Care Ltd. 9,541 4,228 Woori Finance Holdings Co. Ltd. 363,170 4,173 Lotte Shopping Co. Ltd. 11,528 4,039 Hyundai Engineering & Construction Co. Ltd. 73,730 3,995 Hankook Tire Co. Ltd. 68,597 3,933 KT Corp. 130,350 3,754 Kangwon Land Inc. 116,470 3,668 Coway Co. Ltd. 56,164 3,599 Samsung Electro-Mechanics Co. Ltd. 56,992 3,532 Korea Zinc Co. Ltd. 10,738 3,480 Cheil Industries Inc. 48,438 3,400 Hyundai Glovis Co. Ltd. 16,005 3,377 ^ OCI Co. Ltd. 18,642 3,289 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 97,120 3,097 Orion Corp. 3,747 3,052 Amorepacific Corp. 3,189 3,011 BS Financial Group Inc. 195,960 2,893 Lotte Chemical Corp. 14,554 2,846 ^ Celltrion Inc. 66,679 2,794 S-Oil Corp. 42,716 2,729 NCSoft Corp. 14,968 2,717 SK C&C Co. Ltd. 22,301 2,589 GS Holdings 52,436 2,501 Samsung Securities Co. Ltd. 61,294 2,484 Dongbu Insurance Co. Ltd. 49,603 2,464 KCC Corp. 5,330 2,411 Industrial Bank of Korea 203,330 2,350 Hyundai Wia Corp. 15,650 2,317 * Cheil Worldwide Inc. 87,640 2,266 LG Uplus Corp. 216,790 2,209 Hyundai Department Store Co. Ltd. 16,148 2,167 Daelim Industrial Co. Ltd. 28,020 2,150 Samsung Techwin Co. Ltd. 41,209 2,035 ^ Samsung Engineering Co. Ltd. 30,275 1,995 DGB Financial Group Inc. 126,290 1,962 CJ CheilJedang Corp. 7,715 1,892 Hyundai Marine & Fire Insurance Co. Ltd. 61,600 1,784 Hanwha Corp. 53,110 1,780 Daewoo International Corp. 46,160 1,769 Korea Gas Corp. 27,385 1,719 ^ Hyundai Mipo Dockyard 10,336 1,657 CJ Corp. 14,631 1,618 Hyosung Corp. 24,675 1,534 S-1 Corp. 21,223 1,530 Daewoo Securities Co. Ltd. 187,980 1,501 Korea Investment Holdings Co. Ltd. 40,660 1,492 Hanwha Life Insurance Co. Ltd. 220,030 1,486 Shinsegae Co. Ltd. 6,983 1,480 Kumho Petro chemical Co. Ltd. 17,907 1,462 Mando Corp. 12,920 1,455 Doosan Heavy Industries & Construction Co. Ltd. 42,920 1,455 Samsung Card Co. Ltd. 44,860 1,448 * Doosan Infracore Co. Ltd. 119,325 1,442 Yuhan Corp. 7,921 1,435 Hyundai Development Co-Engineering & Construction 63,530 1,434 Lotte Confectionery Co. Ltd. 822 1,424 AMOREPACIFIC Group 3,046 1,333 LS Corp. 17,063 1,330 *,^ Daewoo Engineering & Construction Co. Ltd. 202,990 1,299 Hanwha Chemical Corp. 69,870 1,295 ^ Halla Visteon Climate Control Corp. 33,770 1,235 SK Networks Co. Ltd. 153,220 1,199 Doosan Corp. 8,909 1,128 *,^ CJ Korea Express Co. Ltd. 10,830 1,080 Daum Communications Corp. 13,827 1,028 ^ GS Engineering & Construction Corp. 32,693 1,022 * Korean Air Lines Co. Ltd. 29,170 951 Lotte Chilsung Beverage Co. Ltd. 628 946 Woori Investment & Securities Co. Ltd. 109,720 928 LG Hausys Ltd. 6,237 908 * NHN Entertainment Corp. 12,529 898 *,^ Hyundai Merchant Marine Co. Ltd. 68,449 896 NongShim Co. Ltd. 3,474 888 Mirae Asset Securities Co. Ltd. 24,370 802 ^ Samsung Fine Chemicals Co. Ltd. 18,299 692 ^ KEPCO Engineering & Construction Co. Inc. 9,660 610 SKC Co. Ltd. 20,510 587 Hite Jinro Co. Ltd. 29,090 579 Hyundai Securities Co. Ltd. 107,270 571 * Hanjin Shipping Co. Ltd. 77,000 461 Dongkuk Steel Mill Co. Ltd. 34,380 388 Hyundai Hysco Co. Ltd. 7,988 299 Daishin Securities Co. Ltd. 34,800 246 Daishin Securities Co. Ltd. Prior Pfd. 24,940 128 * Pan Ocean Co. Ltd. 4,767 20 Total Common Stocks (Cost $6,013,564) Coupon Temporary Cash Investments (1.4%) 1 Money Market Fund (1.3%) 2,3 Vanguard Market Liquidity Fund 0.130% 67,023,353 67,023 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) Freddie Mac Discount Notes 0.085% 3/3/14 3,000 3,000 Total Temporary Cash Investments (Cost $70,023) Total Investments (101.2%) (Cost $6,083,587) Other Assets and Liabilities-Net (-1.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $48,971,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $51,791,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $700,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $8,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
